IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS

                                NO. PD-1061-19


                         ORLANDO ORTIZ, Appellant

                                       v.

                            THE STATE OF TEXAS

          ON STATE=S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTH COURT OF APPEALS
                         LA SALLE COUNTY


                                NO. PD-1362-18

                  DEWEY DEWAYNE BARRETT, Appellant

                                       v.

                            THE STATE OF TEXAS

     ON THE COURT’S OWN MOTION FOR DISCRETIONARY REVIEW
             FROM THE TWELFTH COURT OF APPEALS
                        SMITH COUNTY


KEEL, J., delivered the opinion of the Court in which HERVEY, RICHARDSON,
                                                                            Ortiz & Barrett—2

NEWELL, and MCCLURE, JJ., joined. YEARY, J., filed a concurring and dissenting
opinion. KELLER, P.J., filed a dissenting opinion in which WALKER and
SLAUGHTER, JJ., joined.

                                       OPINION

     The appellants in these consolidated cases were charged with occlusion assault

under Texas Penal Code Section 22.01(b)(2)(B). At their respective trials, they each

requested an instruction on bodily-injury assault as a lesser-included offense of occlusion.

Their requests were denied, and they were convicted of occlusion assault.

     On appeal their cases diverge: The court of appeals in Ortiz held that the trial court

erred in refusing to instruct the jury on bodily-injury assault, but Barrett held that there

was no error in refusing the instruction. Ortiz v. State, No. 04-18-00430-CR, 2019 WL

4280074, at *4 (Tex. App.—San Antonio Nov. 6, 2019) (mem. op. not designated for

publication); Barrett v. State, No. 12-18-00023-CR, 2018 WL 4907822, at *3 (Tex.

App.—Tyler Oct. 10, 2018) (mem. op. not designated for publication). We granted

review to decide whether the appellants were entitled to an instruction on bodily-injury

assault as a lesser included of occlusion. We also granted review in Barrett to consider

whether Irving v. State, 176 S.W.3d 842 (Tex. Crim. App. 2005), should be overruled and

whether multiple injuries from a single attack constitute separate prosecutable assaults.

     We hold that bodily-injury assault is not a lesser-included offense of occlusion

assault when the disputed element is the injury because the statutorily specified injury of

impeding normal breathing or blood circulation is exclusive of other bodily injuries.

Consequently, we reverse the judgment of the court of appeals in Ortiz and affirm the
                                                                             Ortiz & Barrett—3

judgment of the court of appeals in Barrett. We further hold that overruling Irving

would make no difference in Barrett’s case because Irving is inapplicable here. And

because we can resolve Barrett without addressing whether multiple injuries inflicted in a

single attack may be separately prosecuted, we do not reach that ground for review.

I. Lesser-Included Offenses

     Article 37.09 defines lesser-included offenses in four different ways. Tex. Code

Crim. Proc. art. 37.09. The latter three definitions are not at issue in these cases.

Article 37.09(2) defines a lesser-included offense as one which differs from the charged

offense only in the respect that it requires a less serious injury or risk of injury. Tex.

Code Crim. Proc. art. 37.09(2). It is inapplicable here because, even assuming that

bodily injury assault requires a less serious injury or risk of injury than occlusion assault,

it also differs from occlusion assault in that it does not require a particular relationship

between the defendant and the complainant. Compare Tex. Penal Code § 22.01(a)(1)

with § 22.01(b)(2)(B). Article 37.09(3), defining a lesser-included offense as one that

differs from the charged offense by requiring a less culpable mental state, is inapplicable

because bodily-injury assault requires the same culpable mental states as occlusion

assault. Tex. Code Crim. Proc. art. 37.09(3). And Article 37.09(4), defining an attempt

as a lesser-included offense, Tex. Code Crim. Proc. art. 37.09(4), was not implicated in

either of these cases. That leaves us with Article 37.09(1): A defendant is entitled to an

instruction on a lesser-included offense if it is “established by proof of the same or less

than all the facts required to prove the offense charged[.]” Tex. Code Crim. Proc. art.
                                                                             Ortiz & Barrett—4

37.09(1). We use a two-step test to determine if an instruction on a lesser-included

offense should be given. Hall v. State, 225 S.W.3d 524, 526 (Tex. Crim. App. 2007).

     The first step “compare[s] the statutory elements of the alleged lesser offense and

the statutory elements and any descriptive averments in the indictment.” Ritcherson v.

State, 568 S.W.3d 667, 670–71 (Tex. Crim. App. 2018); Hall, 225 S.W.3d at 526. The

second step asks whether “there is some evidence in the record that would permit a jury

to rationally find that, if the defendant is guilty, he is guilty only of the lesser-included

offense.” Bullock v. State, 509 S.W.3d 921, 925 (Tex. Crim. App. 2016).

     In these cases, the Hall test does not answer the Article 37.09(1) question of what

facts are “required” to prove the offense charged. But we answer that question in other

contexts by identifying the allowable unit of prosecution. See, e.g., Johnson v. State,

364 S.W.3d 292, 295–97 (Tex. Crim. App. 2012) (applying unit analysis in a variance

case and noting unit analysis in unanimity and double-jeopardy cases). The State

Prosecuting Attorney (SPA) urges us to adopt that analysis in the lesser-included offense

context, too.

     The application of the “allowable unit of prosecution” analysis to the lesser-

included-offense context would be consistent with our jurisprudence in other areas, and it

would answer the question that in these cases the Hall test does not, namely, what facts

are “required” to prove the offense charged. Consequently, we apply the “allowable unit

of prosecution” analysis here and conclude that the allowable unit of prosecution for

occlusion assault is impeding normal breathing or circulation of the blood. An injury
                                                                          Ortiz & Barrett—5

other than impeding is established by different or additional facts than those required to

establish impeding, so bodily injury assault that results in a non-impeding injury is not an

included offense of occlusion assault.

II. Allowable Unit of Prosecution and Assault

     The allowable-unit-of-prosecution analysis identifies the focus of an offense and

classifies the offense as a result-of-, nature-of-, or circumstances-surrounding-conduct

offense. Huffman v. State, 267 S.W.3d 902, 907 (2008) (superseded by statute on other

grounds). An offense may have more than one focus, and if so, one may predominate or

both may be equally important. Id. “Absent an express statement [by the statute]

defining the allowable unit of prosecution, the gravamen of an offense best describes the

allowable unit of prosecution.” Loving v. State, 401 S.W.3d 642, 647 (Tex. Crim. App.

2013).

     Section 22.01 broadly defines bodily-injury assault as any injury caused in any way

with a requisite culpable mental state. Tex. Penal Code § 22.01(a)(1). Bodily injury is

broadly defined, too; it means “physical pain, illness, or any impairment of physical

condition.” § 1.07(a)(8). Bodily-injury assault is a misdemeanor “except” when it is a

felony. Tex. Penal Code § 22.01(a), (b). As pertinent here, it is a felony if the person

injured has a relationship to the defendant under certain sections of the Family Code, and

“the offense is committed by intentionally, knowingly, or recklessly impeding the normal

breathing or circulation of the blood of the person by applying pressure to the person’s
                                                                          Ortiz & Barrett—6

throat or neck or by blocking the person’s nose or mouth.” Tex. Penal Code §

22.01(b)(2)(B). This is “occlusion assault.”

     The statute defining occlusion assault expressly incorporates bodily-injury assault

into the definition, so the appellants argue that misdemeanor bodily-injury assault is

included in occlusion assault. But what the statute gives, it also takes away: bodily-

injury assault is a Class A misdemeanor “except” it is a third-degree felony if the

complainant has a relevant relationship to the defendant, and the defendant impedes the

victim’s normal breathing or blood circulation. Tex. Penal Code § 22.01(b)(2)(B).

Impeding normal breathing or blood circulation describes occlusion assault’s required

injury. Price v. State, 457 S.W.3d 437, 442–43 (Tex. Crim. App. 2015). Because

statutory language describes the required injury as impeding, the State is bound to prove

impeding. See Johnson, 364 S.W.3d at 298 (explaining that the failure to prove a

statutory definition of an offense would render the evidence legally insufficient to prove

that offense).

     Impeding is “a form of bodily injury.” Marshall v. State, 479 S.W.3d 840, 844

(Tex. Crim. App. 2016). But other injuries are not impeding. Since the statute specifies

impeding, it excludes other injuries. Impeding is exclusive of other injuries in the same

way that a square is exclusive of other rectangles: A square is a rectangle, but other

rectangles are not squares; specifying “square” excludes non-square rectangles; and

specifying “impeding” excludes non-impeding injuries.
                                                                           Ortiz & Barrett—7

     For example, if a defendant were charged with occlusion assault, and the evidence

showed that he stomped on the complainant’s foot and caused pain, that assault would

not be included in the charged offense because a non-impeding injury is not required to

prove occlusion assault. The non-impeding injury is a different injury than impeding.

Even a non-impeding injury inflicted on the neck, throat, mouth, or nose would not be

proven by the same or less than the facts needed to prove occlusion assault. If pinching

the neck caused pain but did not impede normal breathing or blood circulation, the

assault would not be included because the assault by pinching would require an

additional fact proving a different injury than impeding.

     As the SPA points out, occlusion assault is distinct from other felony bodily-injury

assaults because they do not specify a particular injury; their focus is causing any bodily

injury. For example, aggravated assault is a bodily-injury assault plus aggravating

elements of serious bodily injury or use of a deadly weapon. Tex. Penal Code §

22.02(a). Without the aggravating elements, there is still a bodily-injury assault.

Similarly, assault on a public servant requires proof of a bodily-injury assault plus the

additional elements of a public servant in the lawful discharge of an official duty. Hall,

158 S.W.3d at 473; Tex. Penal Code § 22.01(b)(1). Without the additional elements,

there is still a bodily-injury assault. Repeat domestic violence is the same—an assault

plus a relationship and a prior conviction. Tex. Penal Code 22.01(b)(2)(A). Without

the relationship or prior conviction, there is still an assault.
                                                                            Ortiz & Barrett—8

     But occlusion assault without impeding would lack a gravamen. Its statutorily

specified injury is unavoidable. The failure to prove it would be like failing to prove

bodily injury in other felony bodily injury assaults: there would be no offense. If

impeding is not proven, then the evidence is legally insufficient to prove occlusion

assault, and proving a different injury proves a different assault but not an included one

because the statute requires impeding.

     But Barrett and Ortiz argue that Price dictates that non-occlusion assault is a lesser

included of occlusion assault. We disagree.

     Price was convicted of occlusion assault. Price, 457 S.W.3d at 439. He claimed

jury-charge error for failure to tie the culpable mental state to both the result and the

nature of the conduct alleged. Id. We granted review to decide whether occlusion

assault is both result oriented and conduct oriented. Id.

     Price argued that, besides bodily injury, “choking or strangling a victim is also a

gravamen of the offense because he could not be charged with the indicted offense

without it.” Id. at 442. In addressing that argument, the Court explained that occlusion

assault consists of three parts: (1) intentionally, knowingly, or recklessly causing bodily

injury; (2) a relevant relationship between the complainant and the defendant; and (3)

commission of the assault by “intentionally, knowingly, or recklessly impeding the

normal breathing or circulation of the blood of the person by applying pressure to the

person’s throat or neck or by blocking the person’s nose or mouth.” Id. at 442. Price

said, “The first part is result oriented; there must be an injury.” Id. The second part is a
                                                                            Ortiz & Barrett—9

circumstance: a certain relationship defined by statute. Id. As for the third part, Price

said that although it set out a second set of requisite mental states, it “is not the gravamen

of the offense[.]” Id.

     But the opinion also pointed out that the “second set of mental states” modifies

“‘impeding the normal breathing or circulation of the blood of the person,’ which

describes the required injury: normal breathing or circulation of the blood has been

impeded.” Id. at 442–43. Thus, according to Price, impeding is the required injury.

And although Price, citing Landrian v. State, broadly defined the gravamen as “bodily

injury,” id. at 443, Landrian stated that what matters is the result specified by the statute.

Landrian v. State, 268 S.W.3d 532, 537 (Tex. Crim. App. 2008).

     Since impeding is the result specified by the statute, the gravamen of occlusion

assault is not just any bodily injury but is exclusively impeding. In short, impeding is

the focus of occlusion assault and defines its allowable unit of prosecution. See Philmon

v. State, No. PD-0645-19, 2020 WL 6153429, at *5 (Tex. Crim. App. Oct. 21, 2020)

(“family-violence assault by impeding breathing or circulation focuses on impeding the

breathing or circulation of someone with whom the perpetrator is in a dating

relationship.”).

     This does not foreclose all lesser-included-offense instructions for occlusion assault.

For example, if the relationship is at issue, then an instruction on misdemeanor assault

may be warranted. See, e.g., Rodriguez v. State, 553 S.W.3d 733, 752 (Tex. App.—

Amarillo 2018, no pet.) (defendant was not entitled to the instruction because no
                                                                            Ortiz & Barrett—10

evidence offered to show lack of a relevant relationship). Or if the evidence raises an

attempted occlusion assault, an instruction on that lesser may be warranted. See Tex.

Penal Code § 15.01(a); Tex. Code Crim. Proc. art. 37.09(4). But the evidence in these

cases did not raise an issue about the relationship between the parties or the possibility of

an attempted occlusion assault. Rather, Barrett and Ortiz sought instructions for the

lesser offense of bodily-injury assault for non-impeding injuries. But non-impeding

injuries are not included in occlusion assault because they are not proven by the same or

less facts than required to prove occlusion assault; they are proven by different, additional

facts. Consequently, neither Barrett nor Ortiz was entitled to the instruction sought.

III. Irving

     The Barrett court of appeals cited Irving, an aggravated assault case, for the

proposition that “[a] trial court is not required to instruct a jury on a lesser included

offense where the conduct establishing the lesser offense is not ‘included’ within the

conduct charged.” Barrett, No. 12-18-00023-CR, at *4 (citing Irving, 173 S.W.3d at

846). Barrett argues that Irving should be overruled.

     In Irving, the defendant was accused of aggravated assault for causing serious

bodily injury by striking the complainant with a bat or for causing bodily injury by

striking the complainant with a bat that was a deadly weapon. 173 S.W.3d at 845 n.9.

He sought a bodily-injury-assault instruction based on his testimony that he did not hit

her with a bat but fell on her without causing her serious bodily injury. Id. at 843. We

held that there was no error in denying the instruction because “the conduct constituting
                                                                        Ortiz & Barrett—11

the lesser-included offense for which Appellant requested an instruction is different from

the conduct which was alleged in the charging instrument for Appellant’s aggravated-

assault charge.” Id. at 845. We explained that the requested lesser was based on Irving

having grabbed the victim and fallen on her, “and not hitting the victim with a baseball

bat.” Id. at 845-46.

     In hindsight, Irving’s analysis is faulty because the manner and means of

committing an aggravated assault is not the unit of prosecution. Hernandez v. State, 556

S.W.3d 308, 327 (Tex. Crim. App. 2017). And a variance between an alleged, non-

statutory manner and means of committing an aggravated assault and the proven manner

and means is not material. Johnson, 364 S.W.3d at 298. So, a difference between the

non-statutory manner and means alleged in an aggravated assault indictment, on the one

hand, and the manner and means of a proposed lesser, on the other, should not foreclose

an instruction on a proposed lesser-included offense.

     Irving also conflicts with our later opinion in Hall. Comparing the elements of

assault—intentionally, knowingly, or recklessly causing bodily injury to another—with

the elements of the aggravated assault as charged against Irving—intentionally,

knowingly, or recklessly causing bodily injury or serious bodily injury to the complainant

by striking her with a deadly weapon or a bat—shows that assault was included in the

charged aggravated assault as a matter of law, and Irving’s testimony showed that if he

was guilty, he was only guilty of the lesser-included offense of assault. See Bullock, 509
                                                                          Ortiz & Barrett—12

S.W.3d at 925; Hall, 225 S.W.3d at 536. Under the Hall test, assault was a lesser-

included offense of the aggravated assault charge Irving faced.

     But overruling Irving would not help Barrett because of the differences between

occlusion assault and aggravated assault. Occlusion assault has a statutorily specified

injury, the injury is the focus of the offense, and proving a different bodily injury proves

a different assault rather than an included one. Aggravated assault, however, does not

have a statutorily specified injury. Tex. Penal Code § 22.02. So, Irving’s treatment of

assault as a possible lesser-included offense of aggravated assault is inapplicable to

assault as a possible lesser-included offense of occlusion assault. Since it would make

no difference to the outcome of Barrett’s case, we need not overrule Irving.

IV. SPA’s Arguments Barred or Estopped?

     Ortiz maintains that we should not entertain the SPA’s arguments because the State

did not advance them in the court of appeals. But an appellee’s failure to make an

argument in the court of appeals does not prevent us from considering it. Volosen v.

State, 227 S.W.3d 77, 80 (Tex. Crim. App. 2007); Rhodes v. State, 240 S.W.3d 882, 886

n.9 (Tex. Crim. App. 2007). Ortiz’s reliance on Rochelle v. State, 791 S.W.2d 121 (Tex.

Crim. App. 1990), and Sotelo v. State, 913 S.W.2d 507 (Tex. Crim. App. 1995), is

misplaced because the grounds for review in those cases did not address the holdings by

the courts of appeals See Rhodes, 240 S.W.3d at 886 n.9 (distinguishing Rochelle and

Sotelo for that reason). In Ortiz’s case, the State defended the trial court’s ruling, and
                                                                         Ortiz & Barrett—13

the SPA’s ground of review challenges the court of appeals’ holding. Consequently, its

arguments here are not barred for not having been raised in the court of appeals.

V. Conclusion

       Occlusion assault’s focus on a narrowly defined injury forecloses an instruction on

an assault that results in a different injury. We reverse the judgment of the court of

appeals in Ortiz and remand for consideration of Ortiz’s remaining issue. We affirm the

judgment of the court of appeals in Barrett.



Delivered: March 10, 2021

Publish